Citation Nr: 1403688	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on February 19, 2010.

2.  Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from March 5, 2010, to March 8, 2010.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of administrative decisions by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System in Lincoln, Nebraska.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

In March 2010, the VA Nebraska-Western Iowa Healthcare System denied payment or reimbursement of unauthorized medical expenses regarding treatment at the BryanLGH Medical Center by that facility and various independent providers who rendered services at that facility on February 19, 2010.  

In April 2010, the VA Nebraska-Western Iowa Healthcare System allowed payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on March 4, 2010, at the BryanLGH Medical Center by that facility and various independent providers who rendered services at that facility, and denied payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from March 5, 2010, to March 8, 2010, by BryanLGH Medical Center and various independent providers who rendered services at that facility.

In June 2011, the Veteran and his friend testified at a hearing held at the VA Nebraska-Western Iowa Healthcare System in Lincoln, Nebraska, before the Chief of Non-VA Care at that facility, a transcript of which has been associated with his claims file.

In August 2012, the Veteran testified at a Travel Board hearing held at the VA RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge, a transcript of which has been associated with his claims file.

The Board's review includes the paper and electronic records.


FINDINGS OF FACT

1.  The evidence does not reveal that VA approved a request for prior authorization for the medical services at BryanLGH Medical Center by that facility and various independent providers who rendered services at that facility on February 19, 2010, or for the medical services at that facility during the hospitalization from March 5, 2010, to March 8, 2010.

2.  At the time the Veteran received treatment in February and March 2010, service connection was in effect for impaired hearing, rated as zero percent disabling and tinnitus rated as 10 percent disabling.  A combined disability rating of 10 percent was in effect.  He was not participating in a VA vocational rehabilitation program.

3.  The competent medical evidence shows that the Veteran's treatment at BryanLGH Medical Center on February 19, 2010, for complaints of a stiff neck.  Muscle spasms were diagnosed.

4.  The competent medical evidence shows that the Veteran was not treated on February 19, 2010, for a service-connected disability or a disability associated with and held to be aggravating a service-connected disability.

5.  The competent medical and lay evidence do not demonstrate that the initial evaluation and treatment on February 19, 2010, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

6.  The Veteran had Tricare for payment or reimbursement, in whole or in part, for the treatment by BryanLGH Medical Center and various independent providers who rendered services at that facility on February 20, 2010.

7.  The competent medical evidence shows that the Veteran's treatment at BryanLGH Medical Center from March 4, 2010, to March 8, 2010, for complaints of bloody stools with clots.  The primary diagnosis during the hospitalization was acute gastrointestinal hemorrhage.

8.  The competent medical evidence shows that the Veteran was not treated from March 4, 2010, to March 8, 2010, for a service-connected disability or a disability associated with and held to be aggravating a service-connected disability.

9.  The competent medical evidence shows that the Veteran was stable on March 5, 2010, and could have safely transferred to a VA facility on that day and VA care was available on that date.

10.  The Veteran had Tricare for payment or reimbursement, in whole or in part, for the treatment by BryanLGH Medical Center and various independent providers who rendered services at that facility from March 5, 2010, to March 8, 2010.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on February 19, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2013).

2.  The criteria for payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from March 5, 2010, to March 8, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107; 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.120-32, 17.1000-08; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, because the claim in this case concerns reimbursement of an unauthorized medical expense, a claim where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA does not apply.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Accordingly, the duty to notify and the duty to assist need not be discussed.

Nevertheless, the Board points out that the VA Nebraska-Western Iowa Healthcare System has explained to the Veteran the basis for the finding that the medical expenses incurred on February 19, 2010, and from March 5, 2010, to March 8, 2010, were not covered by VA.  The appellant was provided with a letter in November 2010 that fully explained his and VA's obligations with respect to seeking and obtaining the evidence needed to support his claim.  

The March 2010 VA unauthorized claim form 509's and November 2010 VA medical opinions reflect that VA doctors reviewed the Veteran's treatment records and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these medical opinions in combination are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Veteran also has been afforded the opportunity to present information and evidence in support of the claim, including during a June 2011 hearing before the Chief of Non-VA Care and the August 2012 Board hearing.  

The Board also observes that the Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim for payment or reimbursement of unauthorized private medical care.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate claim for payment or reimbursement of unauthorized private medical care, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate such a claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of his claim.

Governing law and regulations

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2013).  

The provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or for any illness, injury or dental condition of a veteran is a participant in a VA vocational rehabilitation program.

Alternatively, to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002. 

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  The conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B). 

"Emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

All nine statutory requirements must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Analysis

At the time the Veteran received treatment in February and March 2010, service connection was in effect for impaired hearing, rated as zero percent disabling and tinnitus rated as 10 percent disabling.  A combined disability rating of 10 percent was in effect.  The Veteran does not allege that was participating in a VA vocational rehabilitation program at the time of the treatments, nor does the evidence indicate that he was a participant in a VA vocational rehabilitation program.

      (1)  February 19, 2010

In this case, the Veteran has not claimed that his care at BryanLGH Medical Center on February 19, 2010, by that facility or and various independent providers who rendered services at that facility was authorized in advance.  Based on the foregoing, the Board must conclude that prior authorization for the private medical treatment received on February 20, 2010, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 based on prior authorization.

The competent medical evidence shows that the Veteran's treatment at  BryanLGH Medical Center on February 19, 2010, for complaints of a stiff neck.  Muscle spasms were diagnosed.

As for entitlement to reimbursement or payment under 38 U.S.C.A. § 1728, the competent medical evidence shows that the Veteran was not treated on February 19, 2010, for a service-connected disability or a disability associated with and held to be aggravating a service-connected disability.  The medical evidence shows no treatment for the service-connected tinnitus or hearing loss, and the medical evidence does not show that the muscle spasms were associated with and held to be aggravating the tinnitus or the hearing loss.  In the March 2010 VA unauthorized claim form 509, a VA doctor determined that the treatment was not related to a service-connected disability.  In any event, in the February 2010 VA unauthorized claim form 509 and in November 2010, VA doctors opined that the treatment was non-emergent in nature and a VA medical facility was available.  In short, reimbursement or payment under 38 U.S.C.A. § 1728 is not warranted.

As for entitlement to reimbursement or payment under 38 U.S.C.A. § 1725, the competent medical and lay evidence do not demonstrate that the initial evaluation and treatment on February 19, 2010, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

The VA doctors determined in the March 2010 VA unauthorized claims form 509 and in November 2010 that the initial evaluation and treatment on February 19, 2010, was for non-emergent treatment.  It was also determined in March and November 2010, that a VA facility was available for care on February 19, 2010.  The Veteran has not presented any evidence, nor has he alleged, that a prudent layperson would have reasonably expected that delay in seeking treatment for the stiff neck by going to the VA medical center in Omaha, Nebraska, would have been hazardous to his life or health.  In any event, in January 2011 the VA lead clerk verified with BryanLGH Medical Center that the Veteran had Tricare insurance coverage for payment or reimbursement, in whole or in part, for the treatment by BryanLGH Medical Center and various independent providers who rendered services at that facility on February 20, 2010.  Put simply, entitlement to reimbursement or payment under 38 U.S.C.A. § 1725 is not warranted.

The Board concludes that the preponderance of the evidence is against granting entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on February 19, 2010.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      (2)  March 5, 2010, thru March 8, 2010

In this case, the Veteran has not claimed that his care at BryanLGH Medical Center from March 4, 2010, to March 8, 2010, was authorized in advance.  Rather, he is claiming as to his hospitalization in March 2010 that after identifying himself as an uninsured veteran, he was told by a doctor at BryanLGH Medical Center that he could be treated at that facility and that he did not have to go the closest VA medical center, the one in Omaha, Nebraska.  August 2012 hearing transcript, page 8; June 2011 hearing transcript, page 4.  He is not claiming that the doctor had authorization from VA for him to stay at BryanLGH Medical Center, nor is there any evidence to indicate that doctor had such authorization.

The competent medical evidence shows that the Veteran's treatment at BryanLGH Medical Center from March 4, 2010, to March 8, 2010, for complaints of bloody stools with clots.  The primary diagnosis during the hospitalization was acute gastrointestinal hemorrhage.

Based on the foregoing, the Board must conclude that prior authorization for the private medical treatment received from March 5, 2010, to March 8, 2010, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703  based on prior authorization.

As for entitlement to reimbursement or payment under 38 U.S.C.A. § 1728, the competent medical evidence shows that the Veteran was not treated from March 5, 2010, to March 8, 2010, for a service-connected disability or a disability associated with and held to be aggravating a service-connected disability.  The medical evidence shows no treatment for the service-connected tinnitus or hearing loss, and the medical evidence does not show that the acute gastrointestinal hemorrhage and other diagnosed disorders were associated with and held to be aggravating the tinnitus or the hearing loss.  In the March 2010 VA unauthorized claim form 509, a VA doctor determined that the treatment was not related to a service-connected disability.  In sum, reimbursement or payment under 38 U.S.C.A. § 1728 is not warranted.

As for entitlement to reimbursement or payment under 38 U.S.C.A. § 1725, the VA the VA Nebraska-Western Iowa Healthcare System allowed payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on March 4, 2010, at the BryanLGH Medical Center by that facility and various independent providers who rendered services at that facility on the basis he received emergency treatment on March 4, 2010, and that a VA or other Federal facility was not feasibly available and an attempt to go to a VA or other Federal facility that day was not reasonable.  

Therefore, the question is when did the Veteran become stabilized to be transferred to the VA medical center in Omaha, Nebraska, and that facility was capable of accepting such transfer.  The competent medical evidence shows that the Veteran was stable on March 5, 2010, and could have safely transferred to the VA medical center in Omaha, Nebraska, on that day.  Moreover, care was available on that date at that VA facility.  The VA doctors determined in the March 2010 VA unauthorized claims form 509 and in November 2010 that the appellant was stable for transfer on March 5, 2010.  It was also determined in March and November 2010, that a VA facility was available for care on March 5, 2010.  Indeed, the private medical records reflect that the Veteran discussed the possibility of being transferred on March 7, 2010,with his treating doctor.  That doctor offered to contact the VA medical center in Omaha, Nebraska, to see that facility would accept him for a transfer, and the claimant and his significant other declined the offer to contact that facility though he was concerned about his insurance coverage.

The Veteran is in essence claims that he was not stable for transfer on March 5, 2010.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case - whether the appellant was stable for transfer when hospitalized for acute gastrointestinal hemorrhage - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This issue of whether the Veteran was stable for transfer is not based on a prudent layperson would have reasonably expected that a transfer to a VA facility would have been hazardous to life or health.  Instead, it is based on competent medical evidence.

In any event, in January 2011 the VA lead clerk verified with BryanLGH Medical Center that the Veteran had Tricare insurance coverage for payment or reimbursement, in whole or in part, for the treatment by BryanLGH Medical Center and various independent providers who rendered services at that facility from March 5, 2010, to March 8, 2010.  The appellant himself testified that Tricare may have covered some of the medical expenses.  August 2012 hearing transcript, page 5.  Simply put, entitlement to reimbursement or payment under 38 U.S.C.A. § 1725 is not warranted.

The Board concludes that the preponderance of the evidence is against granting entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from March 5, 2010, to March 8, 2010.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on February 19, 2010, is denied.

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from March 5, 2010, to March 8, 2010, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


